Citation Nr: 9915107	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for allergic contact 
dermatitis due to paraphenylene-diamine with nummular eczema, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In January 1995, and again in August 1997, the Board remanded 
the veteran's claim to the RO for additional development.  
While the case was in remand status, the RO attempted to 
contact the veteran to carry out the Board requested 
additional development; however the RO has been unable to 
locate the veteran.  The case has been returned to Board and 
is ready for further appellate review.  The Board will 
proceed based on the evidence of record.  

Initially this claim involved the issue listed on the first 
page of this decision as well as the issue of entitlement to 
service connection for a cerebral vascular accident with 
history of seizure disorder.  In August 1997, the Board 
denied the service connection issue.  The increased rating 
issue remains on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected skin disability is 
manifested by mild to minimal scaling on both feet.  

3.  The veteran failed to appear for a VA medical examination 
scheduled in conjunction with his claim for an increased 
evaluation.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
allergic contact dermatitis due to paraphenylene-diamine with 
nummular eczema have not been met. 8 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Service connection is currently in effect for allergic 
contact dermatitis due to paraphenylene-diamine with nummular 
eczema.  Service connection was granted for that disability 
in May 1971, and a 10 percent evaluation was assigned.  This 
was based on service medical records which showed treatment 
for a skin disorder in 1975 and 1976 as well as a VA 
examination report which showed that the veteran had a mild 
amount of erythema scaling on the inner aspect of both feet, 
and a considerable amount of erythema scaling of the post-
orbital areas.  

On VA general medical examination in December 1991, the 
examiner found that there were no significant eczematous 
changes in the feet.  The diagnosis was, chronic eczematous 
dermatitis with primarily manifestation of pruritus and 
irritation with prolonged coverage by shoes and socks.  On VA 
skin examination that same month, it was noted that the 
veteran had from the waist down to the toes, a reticulate 
erythematous, slightly violaceous rash which was fully 
blanchable and not associated with any purpuric lesions.  
Mild periorbital erythema was also noted as well as a 
cirrhosis and mild to minimal scaling on both feet.  The 
diagnoses were: livedo reticularis on unknown etiology; 
cirrhosis; allergic contact dermatitis, almost totally in 
remission at present; and possible heliotrope pending 
evaluation of livedo reticularis.  

The veteran's skin disability is rated by analogy under Code 
7806.  This code provides a noncompensable rating for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent rating 


is assigned for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for exudation or itching constant, 
extensive lesions, or marked disfigurement.

Under these circumstances, the Board finds that 
manifestations of the veteran's approximate the criteria for 
a 10 percent rating under Code 7806.  The Board finds that a 
rating in excess of 10 percent is not warranted.  The 
veteran's symptoms as documented in the most recent VA 
examination report of record, do not produce a disability 
picture that is analogous to constant exudation or itching, 
extensive lesions or marked disfigurement.  In this regard, 
the most recent VA examination report shows his allergic 
contact dermatitis is almost totally in remission.  

Where entitlement to a an increased rating cannot be 
established without a current VA medical examination and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied. 38 C.F.R. § 3.655(b) 
(1998).  The veteran apparently moved and did not provide the 
VA with a change of address. Letters were sent to the address 
provided by the veteran and were returned by the Postal 
Service as undeliverable.  The Board notes in this regard 
that "[T]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of their whereabouts.  If he does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Accordingly a new medical examination could not be scheduled.  
Since there is no other recent medical evidence or credible 
lay evidence upon which to base a conclusion that the 
veteran's disability warrants an increased evaluation, his 
claim for an increase must be denied.


ORDER

An increased evaluation for allergic contact dermatitis due 
to paraphenylene-diamine with nummular eczema is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

